Citation Nr: 0705471	
Decision Date: 02/26/07    Archive Date: 03/05/07

DOCKET NO.  05-16 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUE

Whether a debt in the amount of $6593.81 from the overpayment 
of education benefits under the Montgomery GI Bill for on-
the-job training is valid.



ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel











INTRODUCTION

The veteran had active service from February 1986 until 
December 1991.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2003 Rating Decision 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Atlanta, Georgia.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Relevant evidence is not of record, which the Board must 
examine in order to adjudicate the merits of the claim.  

The Board is bound by statute to set forth specifically the 
issue or issues under appellate consideration and its 
decision must also include separately stated findings of fact 
and conclusions of law on all material issues of fact and law 
presented on the record, and the reasons or bases for those 
findings and conclusions.  38 U.S.C.A §  7104(d); see also 38 
C.F.R. § 19.7 (Implementing the cited statute).  

In order to fulfill this obligation, the Board must examine 
and evaluate the evidence of record.  In this matter, the 
record as presented does not contain critical evidence 
necessary for the Board's review.  In particular, the 
February 2005 Statement of the Case refers to a June 2003 
compliance survey and notification that the veteran no longer 
met the requirements of the Montgomery GI Bill.  

While there is a June 2003 e-mail indicating the survey 
results revealed the veteran was no longer eligible for on-
the-job training benefits, a copy of the survey results is 
not associated with the claims file.  Additionally, in the 
August 2004 Notice of Disagreement, the veteran indicated he 
met with a representative of VA concerning his benefits.  The 
veteran also raised certain allegations amounting to an 
assertion that he was without knowledge that he was not in 
compliance with his education plan.  

There is no documentation of this meeting in the claims file.  
The compliance survey results and any meetings between VA and 
the veteran are clearly relevant and should be obtained.

The Board presently emphasizes that it does not express an 
opinion as to the merits of these findings.  However, the 
evidence noted to be presently not filed in the claims 
folder, even if noted as summarized in a Statement of the 
Case, does not suffice to complete the appellate record, nor 
enables the Board to fulfill the statutory obligation set out 
in 38 U.S.C.A §  7104(d).  See also Vargas-Gonzalez v. West, 
12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. 
App. 49, 56-57 (1990) (The Board's statement of reasons and 
bases for its findings and conclusions on all material facts 
and law presented on the record must be sufficient to enable 
the claimant to understand the precise basis for the Board's 
decision, as well as to facilitate review of the decision by 
courts of competent appellate jurisdiction.  The Board must 
also consider and discuss all applicable statutory and 
regulatory law, as well as the controlling decisions of the 
appellate courts.).    

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain and associate 
with the claims file a copy of the 
compliance survey and any notification 
letters the RO may have sent to the 
veteran advising him of the reasons for 
the change in his Education Benefits. 

2.  The RO/AMC should obtain and associate 
with the claims file any memoranda, 
letters, notes or transcripts from any 
meetings between the veteran and any VA 
representative concerning the creation of 
a debt from education benefits.  
Specifically, the RO/AMC should try to 
obtain notes or other documents related to 
a meeting between the veteran and F.B.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



